Citation Nr: 9902767	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  98-09 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation under the provisions of Title 38, 
United States Code, Section 1151 (West 1991 & Supp. 1998), 
for residuals of a right hip injury, as the result of 
hospitalization or medical treatment in October 1995 by the 
Department of Veterans Affairs. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicholas M. Auricchio, Associate Counsel


INTRODUCTION

The veteran had active service from December 1954 to 
September 1958.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDING OF FACT

The claim of entitlement to compensation under 38 U.S.C.A. § 
1151 for residuals of a right hip injury as the result of VA 
hospitalization or medical treatment in October 1995, are not 
plausible or capable of substantiation.


CONCLUSION OF LAW

The veterans claim of entitlement to compensation under 
38 U.S.C.A. § 1151 for residuals of a right hip injury, as 
the result of VA hospitalization or medical treatment in 
October 1995 is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

When any veteran suffers an injury or aggravation of an 
injury as the result of hospitalization, medical, or surgical 
treatment, or the pursuit of a course of vocational 
rehabilitation, and such injury or aggravation results in 
additional disability to the veteran, disability compensation 
shall be awarded in the same manner as if such disability or 
aggravation were service-connected.  38 U.S.C.A. § 1151; 
38 C.F.R. § 3.358 (1998). 

In determining that additional disability exists, the 
beneficiarys physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical condition 
resulting from the disease or injury.  Compensation will not 
be payable for the continuance or natural progress of disease 
or injuries for which the hospitalization or treatment was 
authorized.  Id. 

In determining whether any additional disability resulted 
from VA hospitalization or medical treatment, the following 
considerations will govern:  (1) It is necessary to show that 
additional disability is actually the result of such disease 
or injury, or aggravation of an existing disease or injury, 
suffered as the result of hospitalization or medical 
treatment, and not merely coincidental therewith.  (2) The 
mere fact that aggravation occurred will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or aggravation of an existing 
disease or injury suffered as the result of hospitalization, 
medical or surgical treatment, or examination.  (3)  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  Necessary 
consequences are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Id.

While the appellant is not required to show fault or 
negligence in medical treatment, Brown v. Gardner, 115 S.Ct. 
552 (1994), the appellant still has the burden of submitting 
competent evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible or 
capable of substantiation, that is, he must submit evidence 
of additional disability which came as the result of VA 
treatment.  In other words, a person claiming VA benefits 
must meet the initial burden of submitting evidence 
sufficient to justify a belief in a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. § 
5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  A claim 
that is well grounded is plausible, meritorious on its own, 
or capable of substantiation.  Murphy, 1 Vet. App. at 81; 
Moreau v. Brown, 9 Vet. App. 389, 393 (1996).  For purposes 
of determining whether a claim is well grounded, the Board 
presumes the truthfulness of the supporting evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77- 78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Two discrete types of evidence must be present in order for a 
veterans claim for § 1151 benefits to be well grounded:  (1) 
There must be competent evidence of a current disability, 
usually shown by a medical diagnosis.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); and (2) There must be 
competent evidence of a nexus between the medical treatment 
provided and the current disability.  Such a nexus must be 
shown by medical evidence.  See Lathan v. Brown, 7 Vet. App. 
359, 365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

Factual Background

The evidence of record reflects that, in a February 1993 
medical evaluation from Kurt Wruck, M.D., the veteran was 
reported to have been treated in January 1993 for right-sided 
weakness and speech difficulty.

In a February 1993 treatment report from Saint Therese 
Medical Center, the veteran was reported to have had a left 
cerebrovascular accident with resultant right hemiparesis and 
dysarthria.  He was also noted to be partially dependent in 
areas of mobility, self-care, and safety. 

VA examination of July 1993 diagnosed the veteran with right 
residuals of a cerebrovascular accident with right-sided 
weakness.

February and November 1995 VA x-ray studies of the right hip 
were normal. 

The veteran was present at a VA medical center for a podiatry 
consult in October 1995 when a stool collapsed from 
underneath him while undergoing x-ray studies.  Physical 
examination disclosed no bony tenderness.  The appellant 
walked with a limp due to his prior cerebrovascular accident.  
X-ray study disclosed no evidence of a fracture or other bony 
pathology.  Tylenol was prescribed.

During follow-up VA visits in November 1995, the veteran 
complained of discomfort in the right hip/buttock area with 
localized pain.  He also reported the presence of a hard, 
swollen area in the right hip/buttock region that was 
occasionally accompanied by radiating pain to the right 
thigh.  X-ray study of the right femur disclosed mild 
degenerative changes of the right hip, and a large soft 
tissue mass with some fatty density which may have 
represented a lipoma.  He was diagnosed with a right hip 
hematoma and status-post right-sided weakness, secondary to 
stroke.  

Subsequently, a November 1995 VA computed tomography scan of 
the right hip showed large, soft tissue fatty deposits which 
were reported to most likely represent a large right lipoma.

In December 1995, the veteran complained that his right leg 
was weaker since he fell.

A February 1996 VA outpatient treatment record diagnosed a 
hip fatty deposit.  A VA magnetic resonance imaging (MRI) 
study documented a lobulated mass located in the posterior 
aspect of the right thigh and gluteal muscles with signal 
characteristics most consistent with lipoma.  Although much 
less likely, the examiner indicated that fatty tumors of a 
more aggressive nature could not be entirely ruled out, 
although the appearance was reported to be strongly 
suggestive of benignity.

In a June 1996 VA outpatient treatment record, it was noted 
that the veteran underwent aspiration with local anesthetic.  
A June 1996 VA biopsy report noted normal adipose tissue. 

On VA examination in March 1997, the veteran contended that 
he had a tumor over the right buttock which was the result of 
a fall while getting an x-ray in 1995.  He stated that this 
was biopsied and found to be benign.  Examination of the 
right buttock at the site of which the veteran described as a 
tumor due to a fall, revealed a fluctuant, soft, nontender, 
hyperpigmented, 2 centimeter in diameter, swelling.

The Board has thoroughly reviewed the evidence of record, as 
summarized above.  The Board finds, however, that the veteran 
has not presented evidence of a well grounded claim for 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
right hip injury due to VA hospitalization or medical 
treatment, and the claim must be denied.  The Board 
acknowledges the veterans complaints that he has a right hip 
tumor due to a fall he had while in the x-ray department at a 
VA medical center.  However, beyond the appellants own 
contentions, he has presented no competent medical evidence 
that establishes a nexus, or link, between any current 
residuals of a right hip injury, and any VA medical 
treatment.  See 38 U.S.C.A. § 1151.  Instead, the medical 
evidence shows that the veteran injured his right hip due to 
a fall he had while obtaining an x-ray at a VA medical center 
and that he was subsequently diagnosed with a hematoma.  
Notably, however, there is no indication that the veteran 
currently has a right hip hematoma and clinical record does 
not attribute any current residuals of a right hip injury, 
including a benign right hip tumor, to either the fall or any 
VA medical treatment.  As such, the benefit sought on appeal 
is denied.

In reaching this decision the Board carefully considered the 
appellants own statements, however, he is not shown to have 
any medical expertise or training.  Thus, his own statements, 
without supporting medical evidence, are insufficient to 
establish that any current right hip tumor is related to VA 
hospitalization or medical treatment, the determinative 
question in this appeal.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992) (laypersons are not competent to offer 
medical opinions).  Furthermore, the Board is not aware of 
the existence of any relevant evidence, which, if obtained, 
would well ground the veterans claim.  See McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).  

The Board stresses that it is not making any determinations 
with respect to the credibility of the veterans assertions 
that he has a right hip tumor and what he believes caused 
this disorder.  However, absent competent medical evidence of 
a causal relationship between any current disorder and VA 
hospitalization or medical treatment, the veteran has not 
submitted a well-grounded claim for § 1151 benefits, 
Grottveit, and his claim must be denied.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for compensation under 38 U.S.C.A. § 1151 for residuals of a 
right hip injury as the result of VA hospitalization or 
medical treatment.  Robinette, 8 Vet. App. at 77-8.

Finally, the Board considered the doctrine of reasonable 
doubt.  However, as the veteran's claim does not even cross 
the threshold of being well-grounded, a weighing of the 
merits is not warranted, and the reasonable doubt doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for residuals of a right hip injury, 
as the result of VA hospitalization or medical treatment in 
October 1995, having been found to be not well-grounded, is 
denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
